Citation Nr: 0322042	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  99-12 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an initial compensable evaluation for 
hepatitis C.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active duty service from August 1976 to 
October 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision by the 
Seattle Regional Office (RO) of the Department of Veterans 
Affairs (VA), which, in pertinent part, granted service 
connection for hepatitis C to which it assigned a zero 
percent evaluation.  The veteran is contesting the initial 
rating.  

The veteran testified at a Board videoconference in November 
2002.  

In March 2003, the Board undertook additional development 
with regard to the issue on appeal pursuant to authority 
granted by 38 C.F.R. § 19.9(a)(2) (2002).  

As detailed in the Board's March 2003 decision, the veteran 
expressed a wish to file a claim for a total disability 
rating based on individual unemployability or, in the 
alternative, a claim for a nonservice-related pension.  These 
issues were referred to the RO for initial adjudication in 
March 2003, and the Board reminds the RO to take appropriate 
action.  Godfrey v. Brown, 7 Vet. App. 398 (1995).


REMAND

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, 327 F.3d 1339, (Fed. Cir. 2003) (DAV), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) determined that 38 C.F.R. § 19.9(a)(2) was 
inconsistent with 38 U.S.C. § 7104(a).  The Federal Circuit 
invalidated 38 C.F.R. § 19.9(a)(2) because, in conjunction 
with 38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction (AOJ) for initial 
consideration and without having to obtain the appellant's 
waiver.  The Federal Circuit also determined that 38 C.F.R. 
§ 19.9(a)(2)(ii), which provides "no less than 30 days to 
respond to notice," was contrary to 38 U.S.C. § 5103(b), 
which provides the claimant one year to submit evidence, and 
invalidated 38 C.F.R. § 19.9(a)(2)(ii).  

The development obtained by the Board included the report of 
a July 2003 VA examination.  This report has not been 
considered by the RO, and the appellant has not waived 
initial AOJ consideration of this evidence.   

Accordingly, the Board now has no recourse but to REMAND the 
case to the RO for the following:

1.  The RO should ensure that any further 
notification or development action 
required by the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000), and implementing regulations is 
completed.  In particular, the RO should 
ensure that the veteran is advised of 
what he needs to establish entitlement to 
the benefits sought, what the evidence 
(specifically including the development 
obtained by the Board) shows, and of his 
and VA's respective responsibilities in 
claims development.  The veteran and his 
representative should be afforded the 
requisite period of time to respond.  

2.  The RO should then readjudicate the 
claim in light of the evidence added to 
the record since the Supplemental 
Statement of the Case (SOC) in March 
2002.  If the benefit sought remains 
denied, the RO should issue an 
appropriate SSOC and provide the veteran 
and his representative the requisite 
period of time to respond.  The case 
should then be returned to the Board for 
further appellate review, if otherwise in 
order.  No action is required of the 
appellant unless he is notified.

The purposes of this remand are to provide adequate notice 
and to assist the veteran in the development of his claim, in 
keeping with the above-cited precedent decisions of the Court 
and the Federal Circuit.  The appellant has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  This claim must be afforded expeditious 
treatment by the RO.  The law requires that all claims that 
are remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  


	                  
_________________________________________________
	DENNIS F. CHIAPPETTA
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




